Exhibit 10.2




MOSCOW CABLECOM CORP.




NON-QUALIFIED STOCK OPTION AGREEMENT







This agreement (the “Agreement”) made this 15th day of August, 2005 between
Moscow CableCom Corp., a Delaware corporation (hereinafter called the
“Corporation”), and Mikhail Smirnov (hereinafter called the “Grantee”).




WHEREAS, the Moscow CableCom Corp. 2003 Stock Option Plan (as amended as
described below and as it may be amended from time to time hereafter in
accordance with its terms, the “Plan”) was adopted by the Board of Directors
(the “Board”) of the Corporation on September 2, 2003 and was approved by the
shareholders of the Corporation on October 27, 2003;




WHEREAS, amendments to the Plan were adopted by the Board on August 26, 2004 and
were approved by the shareholders of the Corporation on December 15, 2004;




WHEREAS, the Corporation desires to provide the Grantee with an opportunity to
acquire or increase his proprietary interest in the business of the Corporation
and, through stock ownership, to possess an increased personal interest in its
continued success and progress;




NOW, THEREFORE, in consideration of the promises, the mutual covenants
hereinafter set forth, and other good and valuable consideration, the
Corporation and the Grantee agree as follows:




1.  Award of Option.  The Corporation hereby awards to the Grantee as of 15
August  2005 (the “Grant Date”), as a matter of separate inducement and
agreement, and not in lieu of salary or any other compensation for services,
options to purchase an aggregate of 443,924 shares of the Corporation’s Common
Stock, par value $.01 per share (the “Common Stock”), pursuant to the
non-qualified stock option provisions contained in Article III of the Plan, on
the terms and conditions hereinafter set forth, at the purchase price equal to
the Fair Market Value of the Corporation’s Common Stock as of August 15, 2005
(such shares, number of shares and purchase price being subject to adjustment as
provided in Section 4.2 of the Plan).




2.  Terms of Plan.   The Plan, a copy of which is attached hereto, is
incorporated herein by reference and is made part of this Agreement as if fully
set forth herein.  All capitalized terms used in this Agreement shall have the
meaning assigned to them in the Plan unless provided otherwise in this
Agreement.  This Agreement is subject to, and the Corporation and the Grantee
agree to be bound by, all of the terms and conditions of the Plan as the same
exists at the time this Agreement was entered.  The Plan shall control in the
event there is any express conflict between the Plan and the terms hereof, and
on such matters that are not expressly covered in this Agreement.  Subsequent
amendments to the Plan shall not adversely affect the Grantee’s rights under
this Agreement.








1













--------------------------------------------------------------------------------

3.  Exercise of Option.  The Non-Qualified Stock Options granted pursuant to
this Agreement (the “Options”) will become are exercisable in installments in
accordance with the following schedule:




Options to Purchase

Become Exercisable

266,621 shares

At the second anniversary of the Grant Date

177,303 shares

At the third anniversary of the Grant Date




Such installments shall be cumulative, but each exercise must encompass at least
one installment or 100 shares of Common Stock, whichever is less.  In the event
the Grantee’s exercise includes a fractional share, the Corporation will not be
required to issue a fractional share but will pay the Grantee in cash the value
of such fractional share.  All unexercised rights shall lapse and forever
terminate as of December 9, 2009.




4.  Termination of Employment.  (a)  Upon the effective date of the termination
of the Grantee’s employment with the Corporation, any Options that have not yet
become exercisable shall immediately be cancelled and forfeited, provided,
however, that if, after the first anniversary of the Grant Date, such employment
is terminated by the Corporation without Cause (as defined in Grantee's
employment agreement with the Corporation), then the Options that would have
otherwise become exercisable pursuant to Section 3 on the third anniversary
shall become immediately exercisable.




(b)  Upon the termination of the Grantee’s employment with the Corporation other
than by reason of Disability or death, the term of any then outstanding Options
held by the Grantee which are exercisable on the effective date of such
termination shall extend for a period ending on the earlier of the date on which
such Options would otherwise expire or three (3) months after such termination.
 For purposes of this Agreement, “Disability” shall have the meaning given to
such term in Section 1.2(g) of the Plan.




(c)  If the Grantee’s employment with the Corporation is terminated by reason of
the Grantee’s Disability, the term of any then outstanding Options held by the
Grantee shall extend for a period ending on the earlier of the date on which
such Options would otherwise expire or twelve (12) months after such
termination.  Grantee or his duly appointed legal representative shall have the
right during such exercise period to exercise any then exercisable Options in
whole or in part.




(d)  If the Grantee’s employment with the Corporation is terminated by reason of
the Grantee’s death, the term of any then outstanding Options held by the
Grantee shall extend for a period ending on the earlier of the date on which
such Options would otherwise expire or twelve (12) months after such
termination.  The representative of Grantee’s estate or beneficiaries thereof to
whom the Options have been transferred shall have the right during such exercise
period to exercise any then exercisable Options in whole or in part.




5.  Manner of Exercise.  Full payment for the shares purchased shall be made at
the time of any exercise of an Option.  The purchase price shall be payable to
the Corporation in US Dollars





2













--------------------------------------------------------------------------------

either (i) in cash or by check, bank draft, or postal or express money order,
(ii) by surrender of shares of Common Stock then owned by the Grantee having a
Fair Market Value on the date of exercise equal to the full purchase price, or
(iii) by a combination of (i) and (ii) above.  Surrender of shares of Common
Stock shall be evidenced by delivery of the certificate(s) representing such
shares in such manner, and endorsed in such form, or accompanied by stock powers
endorsed in such form, as the Committee may determine.  In the event the
Grantee’s exercise includes a fractional share, the Corporation will not be
required to issue a fractional share but will pay the Grantee in cash the value
of such fraction.  




Subject to the terms and conditions hereof, the Options shall be exercisable by
notice to the Corporation on the form provided by the Corporation, a copy of
which is attached hereto.  In the event that the Options are being exercised by
any person or persons other than the Grantee, the notice shall be accompanied by
proof, satisfactory to the Corporation, of the right of such person or persons
to exercise any right under this Agreement.




6.  Rights of Grantee.  In and of itself, the grant of any option in any year
shall give such Grantee neither any right to similar grants in future years nor
any right to be retained as an employee of the Corporation, such employment
being terminable to the same extent as if the Plan and this Agreement were not
in effect.  The right and power of the Corporation to dismiss, discharge, or
terminate such employment of, the Grantee is specifically and unqualifiedly
unimpaired by this Agreement.




Neither the Grantee nor any other person legally entitled to exercise any rights
under this Agreement shall be entitled to any of the rights or privileges of a
stockholder of the Corporation with respect to any shares which may be issuable
upon any exercise pursuant to this Agreement, unless and until a certificate or
certificates representing such shares shall have been actually issued and
delivered to the Grantee or such person.




7.  Non-Transferability of Options.  Except as otherwise provided herein, the
Options and the rights and privileges conferred by this Agreement may not be
transferred, assigned, pledged or hypothecated in any way, other than by will or
the laws of descent and distribution, and an option shall be exercisable during
the Grantee’s lifetime only by the Grantee or his duly appointed legal
representative or conservator.




8.  Taxes and Withholding.  All payments to Grantee or to his duly appointed
legal representative or conservator shall be subject to any applicable tax,
community property, or other statutes or regulations of the United States or of
any state having jurisdiction thereof.  The Grantee or such representative or
conservator may be required to pay to the Corporation the amount of any
withholding taxes which the Corporation is required to withhold with respect to
the Options or their exercise.  In the event that such payment is not made when
due, the Corporation shall have the right to deduct, to the extent permitted by
law, from any payment of any kind otherwise due to such person all or part of
the amount required to be withheld.




9.  Notices.  Each notice to the Corporation relating to this Agreement shall be
in writing and





3













--------------------------------------------------------------------------------

delivered in person or by registered mail to the Corporation at its office, 38th
floor, 590 Madison Avenue, New York, NY 10022, to the attention of the Chief
Financial Officer.  All notices to the Grantee or other person or persons then
entitled to exercise any right pursuant to this Agreement shall be delivered to
the Grantee or such other person or persons at the Grantee’s address specified
below or at such other address as the Grantee or such other person may specify
in writing to the Corporation by a notice delivered in accordance with this
paragraph.




10.  Restriction on Shares.  The Corporation’s obligation to issue or deliver
any certificate or certificates for shares of Common Stock pursuant to the
exercise of all or any portion of the Options, and the transferability of shares
acquired by the exercise of all or any portion of the Options, shall be subject
to all of the following conditions:




(a)

Any registration or other qualification of such shares under any state or
federal law or regulation, or the availability of an exemption from such
registration or qualification, or the maintaining in effect of any such
registration or other qualification which the Corporation shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable.  In this
regard, the Corporation will use commercially reasonable best efforts to prepare
and file with the Securities and Exchange Commission a Form S-8 registration
statement under the Securities Act of 1933, as amended, with respect to the
shares to be issued upon the exercise of the Options as promptly as reasonably
practicable following the Grant Date.




(b)

The obtaining of any other consent, approval or permit from any state or federal
governmental agency which the Corporation shall, in its absolute discretion,
upon the advice of counsel, determine to be necessary or advisable.




(c)

The furnishing by the Grantee to the Corporation of written representations and
warranties to the effect that that the Grantee has been furnished with all such
information concerning the business and affairs of the Corporation as he has
requested.




(d)

Each stock certificate issued pursuant to the exercise of all or any portion of
the Options shall bear the following legend or any portion thereof, to the
extent applicable:




“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO RESTRICTIONS, TERMS AND CONDITIONS CONTAINED IN THE MOSCOW
CABLECOM CORP. 2003 STOCK OPTION PLAN, AS AMENDED (THE “PLAN”).  A COPY OF THE
PLAN IS ON FILE IN THE OFFICE OF THE SECRETARY OF MOSCOW CABLECOM CORP.”




11.

Miscellaneous.





4













--------------------------------------------------------------------------------




(a)

Entire Agreement.  This Agreement, the Plan, and the Employment Agreement (to
the extent applicable) set forth the entire agreement and understanding between
the parties with respect to the Options.




(b)

Amendment.  No provision of this Agreement may be amended or otherwise modified
except by an instrument in writing and signed by the Corporation and the
Grantee.




(c)

Governing Law.  This Agreement shall be deemed to be a Delaware contract, and
all matters and issues collateral hereto will be governed by and construed in
accordance with the laws of the State of Delaware, U.S.A., without regard to
principles governing conflicts of law.




(d)

Waiver.  Any party may waive compliance by another with any of the provisions of
this Agreement, but any such waiver must be in writing.  No failure or delay by
any party hereto in exercising any right, power or privilege hereunder will
operate as a waiver thereof nor will any single or partial exercise thereof or
the exercise of any other right, power or privilege.  No waiver of any provision
hereof will be construed as a waiver of any other provision or as a subsequent
waiver of the same provision.




(e)

Dispute Resolution.  Any dispute between the parties hereto arising from or
relating to the Options or this Agreement will be settled in accordance with the
terms of the dispute resolution provisions of Section 10 of the Employment
Agreement.




(f)

Headings.  The section headings of this Agreement are for reference purposes
only and are not to be given effect in the construction or interpretation of
this Agreement.




(g)

Severability.  If any provision of this Agreement is deemed invalid or
unenforceable by the laws of the jurisdiction wherein it is to be enforced, such
provision will be considered divisible and such provision will be deemed
immediately amended and reformed to include only such portion thereof as is
enforceable by the court or other body having jurisdiction of this Agreement;
and the parties agree that such provision, as so amended and reformed, will be
valid and binding as though the invalid or unenforceable portion had not been
included herein.




(h)

Benefit.  This Agreement shall inure to the benefit of and be binding upon
(i) the Corporation and each of its successors, and (ii) to the extent
specifically provided herein and in the Plan, the Grantee and the Grantee’s
heirs, legal representatives, and successors.




(i)

Counterparts.  This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.





5













--------------------------------------------------------------------------------




[Remainder of Page Intentionally Left Blank]





NON-QUALIFIED STOCK OPTION AGREEMENT







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by the Grantee and by the
Corporation through its duly authorized officer or officers as of the day and
year first above written.




GRANTOR:




MOSCOW CABLECOM CORP.







By:  /s/ Andrew Intrater

      Andrew Intrater

Its: Chairman







GRANTEE:




/s/ Mikhial Smirnov

Mikhail Smirnov

Address:  48 3rd Tverskaya-Yamskaya

 

Ulitsa,

Moscow  109147, Russia










Attachment:




Moscow CableCom Corp. 2003 Stock Option Plan














NON-QUALIFIED STOCK OPTION AGREEMENT







--------------------------------------------------------------------------------

LETTER OF NON-QUALIFIED STOCK OPTION EXERCISE




Dated____________ __, _____

Moscow CableCom Corp.

38th floor, 590 Madison Avenue

New York, NY 10022




Attention:  Chief Financial Officer




Ladies and Gentlemen:




I wish to purchase _________ shares of Common Stock pursuant to the option
granted to me on ______ __, 2005 under the Moscow CableCom Corp. 2003 Stock
Option Plan.




The purchase price for these shares is ● per share.  I am paying the aggregate
exercise price of $_______.__ as follows:




______ (a)  My check payable to Moscow CableCom Corp. in the amount of
$_____________ in payment of the purchase price is enclosed.  




______ (b)  Certificate(s) for _____ shares of the Common Stock of Moscow
CableCom Corp. properly endorsed to Moscow CableCom Corp. is/are enclosed.




______ (c)  A combination of (a) and (b) above aggregating the aggregate
purchase price.




Please issue the stock certificate(s) for these shares in my name as follows:




_________________________________________________

Name**

_________________________________________________




_________________________________________________

Address

_________________________________________________

Social Security Number




Sincerely yours,




________________________________________

Signature




(___) ________________(___) ____________

Office Telephone/Home Telephone





NON-QUALIFIED STOCK OPTION AGREEMENT





